Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 3/19/2021. However, a new rejection is made for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 

2014/0141303, in view of Kishimi et al., US 2004/0026239.

Regarding claim 1, Kishimi et al., teaches “In electrochemical devices such as batteries or capacitors, various examinations for a low cost production have been continued.” (0004). “the electrode may be applied to other electrochemical devices such as 
an alkaline primary battery, nickel battery, lithium primary battery, lithium 
secondary battery, capacitor and the like.  Further, the electrode may be 
combined with an opposite electrode and an electrolyte, thereby constricting an 
electrochemical device of the battery or a capacitor.” (0049). 

Regarding claim 1, Suzuki teaches a capacitor (abstract) comprising: an electrode assembly (0005-0007) formed by disposing an electrode plate at opposite sides of a separator (0015) and spirally winding the separator and the electrode plates (0032); and a pouch configured to accommodate the electrode assembly therein and to draw out an electrode tab connected to the electrode plates to the outside thereof (insulative seal; 0032), wherein the electrode plate includes: a double-sided coated region (0012; 0014; 0030) including an active material (0030; 0033) on opposite sides of a substrate  (0024) forming a current collector (0024; 0030; 0032) ; and a single-sided coated region (0011; 0013; 0030-0031) including an active material on a single surface of the substrate (0008; 0013; 0030-0031; 0033).
 Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Kishimi into the teachings of Suzuki because Kishimi teaches the equivalency of the rechargeable battery with the capacitor, as the electrode may be employed to either a secondary battery or a capacitor (0049).
Suzuki does not teach resistance of the single-sided coated region is higher than that of the double-sided coated region.
However, the resistances are adjusted via the thicknesses of the electrodes. Thus, one of ordinary skill in the art at the time of the invention could adjust the thicknesses of the single-sided and double-sided coated regions. The only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., 
Regarding claim 9, Suzuki does not teach the active material on both sides in the double-sided coated region are oriented layers and the active material in the single-sided coated region is a non-oriented layer. Although Suzuki does not recite oriented and non-oriented layers, the definition of oriented is “to place (something) in a particular position or direction” (merriam-webster.com), therefore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.).Regarding claim 10, Suzuki does not teach the active material on both sides in the double-sided coated region are high oriented and low oriented layers. However, the definition of oriented is “to place (something) in a particular position or direction” (merriam-webster.com), therefore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727